DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
	Claims 1-31 were originally filed June 20, 2019.
	The amendment received March 25, 2020 changed the status identifiers only.
	The amendment to the claims received December 8, 2020 and entered with the filing of the RCE on January 11, 2021 amended claim 9.
	Claims 1-31 are currently pending.
	Claims 9, 10, 15, 16, 19, 20, and 24 are currently under consideration.
Election/Restrictions
Applicants elected, without traverse, Group II (claims 9-25) in the reply filed on March 25, 2020. Claims 1-8 and 26-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected product, there being no allowable generic or linking claim. 

Applicants elected, without traverse, claims 9, 10, 15, 16, 19, 20, and 24 as the species in the reply filed on March 25, 2020. Claims 11-14, 17, 18, 21-23, and 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. 
Priority
The present application is a CON of 15/802,817 filed November 3, 2017 (now U.S. Patent 10,369,240) which is a CON of 14/851,178 filed September 11, 2015 (now U.S. Patent 
Withdrawn Rejections
The rejection of claims 9, 10, and 19 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schipper et al., 2009, Metagenome-Derived Clones Encoding Two Novel Lactonase Family Proteins Involved in Biofilm Inhibition in Pseudomonas aeruginosa, Applied and Environmental Microbiology, 75(1): 224-233 and McNulty et al. U.S. Patent Application Publication 2009/0326416 published December 31, 2009 is withdrawn in view of the amendment received December 8, 2020 and entered with the RCE filed January 11, 2021.

The rejection of claims 9, 10, 15, 16, 19, 20, and 24 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Storey et al. U.S. Patent Application Publication 2008/0075730 published March 27, 2008 and McNulty et al. U.S. Patent Application Publication 2009/0326416 published December 31, 2009 is withdrawn in view of the amendment received December 8, 2020 and entered with the RCE filed January 11, 2021.
Maintained Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 9, 10, 15, 16, 19, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
	Claim 9 is drawn to a method for treating a biofilm and/or inhibiting biofilm formation comprising positioning a surface of a carrier material adjacent to a surface having a biofilm, the carrier material having a bifunctional ligand comprising a quorum-sensing-molecule-binding region chemically linked to a protease-binding region wherein the protease-binding region is configured to bind a protease capable of hydrolyzing a quorum-sensing-molecule of the quorum-sensing-molecule-binding region; positioning a sealing member over the carrier material and the surface to create a sealed environment; fluidly coupling a reduced-pressure source to the sealed environment; and delivering reduced pressure to the surface. The invention as claimed encompasses any composition that can bind to a quorum sensing molecule and a protease including small chemical compounds, aptamers, peptides, fusion polypeptides, conjugates, polynucleotides, etc. The claimed invention states that the bifunctional ligand must have a quorum-sensing-molecule-binding region and a protease-binding region. The claimed invention does not include any structural information regarding the bifunctional ligand except that the bifunctional ligand contains a quorum-sensing-molecule-binding region and a protease-binding region with the functional limitation that the protease-binding region is configured to bind a protease capable of hydrolyzing a quorum-sensing-molecule of the quorum-sensing-molecule-binding region. 
The specification is silent with regard to a single bifunctional ligand comprising a quorum-sensing-molecule-binding region and a protease-binding region except for laundry lists of potential molecules to bind. See Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996) which held that a “laundry list” disclosure of every possible moiety does not necessarily constitute a written description of every species in a genus because it would not “reasonably lead” those skilled in the art to any particular species. The claimed invention does not include any structural limitations regarding the bifunctional ligand comprising a quorum-sensing-molecule-binding region and a protease-binding region. Therefore, one skilled in the relevant art would not reasonably conclude that the Applicants had possession of the invention as claimed since the structural limitation of the bifunctional ligand comprising a quorum-sensing-molecule-binding region and a protease-binding region is not included in the claimed invention.
	See Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed."  (See page 1117.)  The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed."  (See page 1116.).
The skilled artisan cannot envision the method of independent claim 9.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.   See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.  In Fiddes v. Baird, 30 USPQ2d 1481, 1483, claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class wherein the specification provided only the bovine sequence.
Additionally, Cf. University of Rochester v G.D. Searle & Co., Inc., Monsanto Company, Pharmacia Corporation, and Pfizer Inc., No. 03-1304, 2004 WL 260813 (Fed. Cir., Feb. 13, 2004) held that:
Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to that subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.
Arguments and Response
Applicants’ arguments directed to the rejection under 35 USC 112, first paragraph (written description), for claims 9, 10, 15, 16, 19, and 20 were considered but are not persuasive for the following reasons.
	Applicants contend that the amendment to claim 9 received December 8, 2020 and entered with the RCE filed January 11, 2021 wherein a functional limitation was added (i.e. the protease-binding region is configured to bind a protease capable of hydrolyzing a quorum-sensing-molecule of the quorum-sensing-molecule-binding region) negates the rejection and that one of skill in the art with an advanced degree would be able to readily ascertain that applicants were in possession of the presently claimed invention. 
	Applicants’ arguments are not convincing since the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus."). See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) ("[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.").
	Page 3 recites potential quorum sensing peptide binding moieties including vast subgenuses of “bacterial origin, fungal origin, including yeast origin, or protozoa origin”, “small molecule, RNA- or DNA-based aptamer, or it may be derived from the naturally occurring transporter, receptor, or sensor of the quorum-sensing molecule…peptide or an antibody or antibody fragment” and “non-limiting” examples including the subgenuses of “acylated homoserine lactones (AHLs), autoinducing peptides (AIP)” and the species of “AI-2 (a furanosyl borate diester), -butyrolactones, or competence stimulating peptide (CSP)”. Therefore, not a single species of RNA- or DNA-based aptamer, derivative from the naturally occurring transporter, receptor, or sensor of the quorum-sensing molecule, antibody, or antibody fragment is disclosed. In addition, the few small molecules and peptides disclosed are not representative of the vast genus and subgenuses encompassed. Moreover, it is respectfully noted that the present claims encompass not just already known quorum sensing peptide binding moieties but also as yet to be discovered quorum sensing peptide binding moieties.
	Page 4 recites the protease binding moieties primarily by function (i.e. binds a protease capable of hydrolyzing a quorum sensing peptide), by what is bound (e.g. the protease is derived from a microbe, such as a bacteria, fungi, or protozoa…lactonase), or vast subgenuses (e.g. peptide, antibody, or antibody fragment). Therefore, a single species is not disclosed for the protease binding moiety. 
	Page 10 discusses AHLs and lactonase (e.g. single protease and the subgenus of AHLs).
	Page 11 discusses biofilms.
	Page 12 reiterates that AIP, AI-2, -butyrolactones, and CSP can be quorum sensing peptide binding moieties (see page 3 discussion above). Page 12 also reiterates that the protease targeted by the protease binding moieties can be lactonase (see page 4 and 10 discussion above).
	Figure 1 is a generic schematic of how the bifunctional ligand should work and does not provide a single species of either a quorum sensing peptide binding moiety or a protease-binding moiety. 
	It is further noted that the present claims are drawn to “binding regions” which encompasses antibodies, proteins, peptides, siRNA, small molecule chemical compounds, etc.
See Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996) which held that a “laundry list” disclosure of every possible moiety does not necessarily constitute a written description of every species in a genus because it would not “reasonably lead” those skilled in the art to any particular species. 
	Therefore, the minimal number of species recited in the present specification is not enough to show that applicants had possession of the extremely broad genuses of quorum sensing peptide binding moiety or protease binding moiety which are part of the bifunctional ligand. Furthermore, it is respectfully noted that the present claims are drawn to a method of treating a biofilm and/or inhibiting biofilm formation with the bifunctional ligand having both a quorum sensing peptide binding moiety and a protease-binding moiety which there are zero examples of in the present specification. Thus, applicants have also not disclosed which biofilms may be treated or inhibited by which quorum sensing peptide binding moiety and protease binding moiety of the bifunctional ligand. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 9, 10, 15, 16, 19, 20, and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,169,319. Although the claims at issue are not identical, they are not patentably distinct from each other because both the presently claimed methods and the methods as claimed in U.S. Patent No. 9,169,319 are drawn to utilizing reduced pressure and a bifunctional ligand comprising a quorum-sensing-molecule-binding region linked to a protease-binding region to treat biofilms in wounds or indwelling medical devices wherein binding of AHL, AIP, AI-2, -butyrolactones, or CSP is present and the quorum-sensing-molecule-binding region is LuxR, ABC exporter, Agr transmembrane sensor kinase, Lsr ABS-type transporter, LuxQ transmembrane sensor kinase, ArpA, ComAb, and ComD transmembrane sensor kinase. U.S. Patent No. 9,169,319 further defines the biofilm as including dermatophytes – M. canis, T. rubrum, and T. mentagrophytes (see column 7).
Arguments and Response
	Applicants’ arguments directed to the rejection on the ground of nonstatutory obviousness-type double patenting as being unpatentable over U.S. Patent No. 9,169,319 for claims 9, 10, 15, 16, 19, 20, and 24 were considered but are not persuasive for the following reasons.
	Applicants request that the rejection be held in abeyance.
	Applicants’ arguments are not convincing since the claimed invention of U.S. Patent No. 9,169,319 renders obvious the method of the instant claims. In addition, while a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated, the present is a rejection and will not be held in abeyance (see MPEP § 714.02).

Claims 9, 10, 15, 16, 19, 20, and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,833,528 in view of U.S. Patent No. 9,169,319. U.S. Patent No. 9,833,528 claims a dressing and a system comprising a bifunctional ligand comprising a quorum-sensing-molecule-binding region linked to a protease-binding region to treat biofilms in wounds, a distribution manifold, a sealing member, and a reduced pressure source. U.S. Patent No. 9,169,319 claims methods of utilizing the dressing and system as claimed in U.S. Patent No. 9,833,528 including utilizing reduced pressure and a bifunctional ligand comprising a quorum-sensing-molecule-binding region linked to a protease-binding region to treat biofilms in wounds or indwelling medical devices wherein binding of AHL, AIP, AI-2, -butyrolactones, or CSP is present and the quorum-sensing-molecule-binding region is LuxR, ABC exporter, Agr transmembrane sensor kinase, Lsr ABS-type transporter, LuxQ transmembrane sensor kinase, ArpA, ComAb, and ComD transmembrane sensor kinase. U.S. Patent No. 9,169,319 further defines the biofilm as including dermatophytes – M. canis, T. rubrum, and T. mentagrophytes (see column 7).
Arguments and Response
	Applicants’ arguments directed to the rejection on the ground of nonstatutory obviousness-type double patenting as being unpatentable over U.S. Patent No. 9,833,528 in view of U.S. Patent No. 9,169,319 for claims 9, 10, 15, 16, 19, 20, and 24 were considered but are not persuasive for the following reasons.
	Applicants request that the rejection be held in abeyance.
	Applicants’ arguments are not convincing since the claimed invention of U.S. Patent No. 9,833,528 in view of U.S. Patent No. 9,169,319 renders obvious the method of the instant claims. In addition, while a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated, the present is a rejection and will not be held in abeyance (see MPEP § 714.02).

Claims 9, 10, 15, 16, 19, 20, and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,369,240 in view of U.S. Patent No. 9,169,319. U.S. Patent No. 10,369,240 claims a dressing and a system comprising a bifunctional ligand comprising a quorum-sensing-molecule-binding region linked to a protease-binding region to treat biofilms in wounds, a distribution manifold, a sealing member, and a reduced pressure source. U.S. Patent No. 9,169,319 claims methods of utilizing the dressing and system as claimed in U.S. Patent No. 10,369,240 including utilizing reduced pressure and a bifunctional ligand comprising a quorum-sensing-molecule-binding region linked to a protease-binding region to treat biofilms in wounds or indwelling medical devices wherein binding of AHL, AIP, AI-2, -butyrolactones, or CSP is present and the quorum-sensing-molecule-binding region is LuxR, ABC exporter, Agr transmembrane sensor kinase, Lsr ABS-type transporter, LuxQ transmembrane sensor kinase, ArpA, ComAb, and ComD transmembrane sensor kinase. U.S. Patent No. 9,169,319 further defines the biofilm as including dermatophytes – M. canis, T. rubrum, and T. mentagrophytes (see column 7).
Arguments and Response
	Applicants’ arguments directed to the rejection on the ground of nonstatutory obviousness-type double patenting as being unpatentable over U.S. Patent No. 10,369,240 in view of U.S. Patent No. 9,169,319 for claims 9, 10, 15, 16, 19, 20, and 24 were considered but are not persuasive for the following reasons.
	Applicants request that the rejection be held in abenyance.
	Applicants’ arguments are not convincing since the claimed invention of U.S. Patent No. 10,369,240 in view of U.S. Patent No. 9,169,319 renders obvious the method of the instant claims. In addition, while a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated, the present is a rejection and will not be held in abeyance (see MPEP § 714.02).
Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER D STEELE whose telephone number is (571)272-5538.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-30623062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMBER D STEELE/Primary Examiner, Art Unit 1658